Title: To Thomas Jefferson from William Lee, 10 October 1804
From: Lee, William
To: Jefferson, Thomas


               
                  Sir/
                  American Consulate Bordeaux October 10th. 1804
               
               I take the liberty to enclose you the declarations of two Gentlemen of veracity, which I hope will tend to expose a part of that system of intrigue which, has been carried on against me from the first moment you honoured me with the appointment to this Consulate.
               The object of these machinations is I understand, to effect a change in this office, in favor of a Mr Cook, or a Mr Morton, who are established in business in this City: The former is the son of a lawyer of Baltimore and the other brother to a merchant of the same place.
               That these young men should wish the appointment is very natural, and that their friends, should use every means in their power to forward their views, is not surprising to me who have long been persecuted by their Sect, but that such men as Genl. Smith, and Colo. Stricker, should unite their efforts with the enemies of the Government to injure an honest officer, and his family, is what I cannot prevail on myself to believe, though the information comes to me through an unquestionable channel.—
               You may be assured Sir, that in the discharge of the duties of my office, I have been guided by the strict principles of Justice, and the Laws of the United States; personal considerations have never influenced me, and my highest ambition has been to merit the confidence of my Government, and the esteem of its supporters.—
               Respecting the unfortunate failure of my house of Perrot & Lee, of which so much has been said in the United States by Mr Cook, and other travelling agents, of mercantile establishments in this City, permit me to say, that my conduct therein has merited, and received, the approbation of all good men, and that in my arrangements with the creditors, of that concern, they appeared to strive who should render me the greatest service. They knew how dreadfully I had been deceived by my partner during an illness of seventeen months, & therefore one and all espoused my cause.—
               Enclosed I have the honor to transmit you a statement of the affairs of that unfortunate concern, and a copy of the discharge from the creditors which has been signed by three quarters of them in number and amount, the proportion the Bankrupt Laws of this Country require. This Instrument only wants the confirmation of the Tribunal of Commerce which will be had as soon as the Vintage vacance is over. I shall then abandon to the creditors, all my claim to the property of the house, now in the hands of a third person, and make them such further, and immediate compensation, as they shall judge equal to the full amount of the sums I owe them, as my pride will not suffer it to be said that the Consul, of the United States, for this port paid but 40 pCt of his debts; which amounted originally to upwards of a million of francs, and by my exertions have been reduced to only fs. 198,167.13.c—
               Thus you will see Sir, that notwithstanding any representations which may have reached you to the contrary, I am unembarrassed in my private affairs. In my public ones the Government owe me a few hundred livres, and I have in the hands of my Banker 7,000 francs the amount of a wreck sold on account of Messrs. Porter & King of Kennebeck which, will be paid the instant their agents are properly impowered to receive it, or can agree among themselves, as it appears they have transferred the same debt, to two different houses.—
               Mr. Hawkins the bearer of this having acted for some time as Secretary of Legation at Paris is well acquainted with all the difficulties I have laboured under here, and particularly with my conduct in the case of the Joseph & Phoebe which has been the subject of great animadversion in Bordeaux, Paris, & London. Should you think proper to question him on this business, I am convinced he will be able to give much useful information.—
               Nothing Sir, but an unjust attack on my public character, and my duty to an interesting growing family, and several dependant near relations whom better times led me to succor, could have induced me thus to intrude on your important moments. I repose on your justice feeling persuaded Sir, that you will not condemn me without a hearing, & that if the complaints said to be lodged against me in the Secretary of States office, appear of so serious a nature as to demand attention that, you will do me the honor to order the Minister at Paris to investigate my conduct.—
               With the most profound Veneration, I have Sir the honor to remain, Your obliged and obedient
               
                  
                     Wm Lee
                  
               
            